Citation Nr: 1521650	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  08-14 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy.

2.  Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Attorney Robert V. Chisholm


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1975 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

In a July 2013 decision, the Board remanded the retinopathy claim and denied entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II.  The Veteran subsequently appealed the denied decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate this portion of the Board's decision and remand the Veteran's claim for readjudication.  In a March 2014 Order, the Court granted the motion, vacated the Board's July 2013 decision as it pertained this issue, and remanded it to the Board for readjudication.

The requested development of the retinopathy claim has been completed, and the claim is properly before the Board for appellate consideration.

In the July 2013 decision, the Board also granted service connection for peripheral vascular disease of the lower extremities.  The sixth and seventh orders on page 15 of the decision incorrectly stated these issues as involving the upper extremities.  The July 2013 rating decision implementing the Board decision granted service connection for peripheral vascular disease of the lower extremities with an effective date of January 13, 2005.  In December 2014 the Board issued a corrective order stating that the fifth and sixth orders on page 15 of the July 2013 Board decision should have involved the peripheral vascular disease of the right and left lower extremities, respectively, instead of the upper extremities.  The December 2014 corrective order should have stated that it pertained to the sixth and seventh orders of the July 2013 Board decision.  Since service connection is already in effect for peripheral vascular disease of the right and left lower extremities, it is not necessary for another corrective order to be issued.

In a March 2015 rating decision, the RO reopened the previously denied claim for service connection for sleep apnea and denied the underlying claim for service connection.  At the time of this rating decision, the current claim for service connection for sleep apnea was pending before the Board.  Therefore, the Board will proceed herein without regard to the RO's March 2015 adjudication of this issue.

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In February 2015, prior to the promulgation of a decision in the current appeal, the Veteran indicated that wished to withdraw the claim of service connection for retinopathy.


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal with respect to service connection for diabetic retinopathy have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  In a February 2015 statement, the Veteran wrote that he wished to withdraw the claim of service connection for retinopathy.  Thus, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider appeals in this matter.


ORDER

The appeal as to the issue of service connection for diabetic retinopathy is dismissed.


REMAND

The VA treatment records show that the Veteran has been diagnosed with obstructive sleep apnea.  The Veteran testified at the May 2013 Board hearing that he had been told that his sleep apnea is related to diabetes by a VA treating physician.  He is competent to report this.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has not yet been afforded a VA examination with respect to this claimed disability.  In light of the medical evidence of record of sleep apnea and the Veteran's competent report of its link to the service-connected diabetes mellitus, type II, an examination should be provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record shows that the Veteran is receiving treatment through VA.  VA treatment records up to June 2006 and from October 2014 through December 2014 have been associated with the claims file.  On remand, the RO is to obtain all relevant VA treatment records dated from June 2006 to the present.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the Veteran/his representative to narrow the search, obtain VA treatment records relating to sleep apnea from June 2006 to the present.

2.  Thereafter, arrange for the Veteran to undergo a VA examination to determine the etiology of his sleep apnea.  The claims file must be made available and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.

Based on the examination and review of the record, the examiner should opine as to (a) whether it is at least as likely as not that the Veteran's sleep apnea was caused by in-service disease or injury; and (b) whether it is at least as likely as not that the Veteran's sleep apnea was caused or aggravated by the diabetes mellitus, type II.

A complete rationale should be provided for all opinions.  If an opinion cannot be stated without resorting to speculation, the examiner must explain why that is so.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the RO should issue the Veteran a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


